Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	Claim filed on 08/28/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims. 

Claim Objections
3. 	Claim 1, 8 and 15 are objected because claim 1 and 15 recite “a request to execute a certification process to verify an origin of an integrity or an asset”. As supported in specifications (and as clarified by the applicant's representative), the limitation phrase should be read as "to verify an origin and an integrity", and for the purpose of this examination, the phrase will be treated as such. Corrections are requested accordingly.

Response to Arguments
4. 	Applicant's arguments filed in the amendments on 08/28/2022 have been fully considered but are moot in view of new grounds of rejection.  
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (International Publication No. WO 2019/157970 A1) and Pala (US Patent Application Publication No. 2019/0295069 A1) in view of Ansari (US Patent Publication No. 2019/0228133 A1).

7.	Regarding Claim 1, Xue, discloses, a certificate issuer node in a blockchain network, the certificate issuer node comprising (Xue, Abstract, The blockchain network may include a plurality of nodes, at least one validation node, and an issue node may receive a request for one or more certificates.): 
a processor that when executing one or more instructions stored in a memory is configured to: (Xue, [0058], processor of the certificate system 100 may execute the set of instructions, [0055],a central processing unit (CPU) 340, an I/O 350, a memory 360, and a storage 39); 
generate a digital certificate linked to the asset certification request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificate using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
link the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment,); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the signing of the certificate ensuring the trust between the origin and asset to enhance security.
Xue and Pala does not explicitly disclose the following limitations that Ansari teaches:
and sign the digital certificate to ensure origin and integrity of the asset (Ansari, [0004], Accordingly, organizations and individuals are continually interested in techniques by which the origin and the integrity of data content can be certified or verified, [0021], Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120.);
receive, from an asset producer node of the blockchain network via a blockchain of the blockchain network, a request to execute a certification process to verify an origin of an integrity of an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certificate and to verify an origin and an integrity of the certification process to enhances security features.

7.	Regarding Claim 2, Xue, Pala and Ansari disclose, the certificate issuer node of claim 1, wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).

8.	Regarding Claim 3, Xue, Pala and Ansari disclose, the certificate issuer node of claim 2, verify integrity of request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).

9.	Regarding Claim 6, Xue, Pala and Ansari disclose, the certificate issuer node of claim 1, 
Xue does not disclose the following limitations that Pala teaches: 
wherein the processor is further configured to: 
record a signed digital certificate on a ledger of the blockchain (Pala, [0023], instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to instruct the processor by recording the signed certificate to enhance security.

10.	Regarding Claim 7, Xue, Pala and Ansari disclose, the certificate issuer node of claim 1, 
Xue does not disclose the following limitations that Pala teaches: wherein the processor is further configured to: 
provide access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026],  The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to access the record of the certification and to grant other participants access on the blockchain to enhance security features.

11. 	Regarding Claim 8, Xue discloses, a method, comprising: 
wherein the certification process verifies an origin an integrity of the asset (Xue, [0037], a generation of instruction to approve the certificate request, a generation of a validation result regarding the instruction, a generation of the certificate (s) an issuing of the certificate (s), an allocation of an asset, a use of the certificate (s), or the like, or any combination thereof. [0061], the request may include the information relate to the certificate (s) and/or the requester.Exemplary information related to the certificate (s) and/or the requester may include an identification of the requester, a digital signature of the requester, a time stamp (e.g., a time point when the requester inputs the request)the number (or count) of the certificate (s)); 
generating, by the certificate issuer node executing the certification process, a digital certificate linked to the request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificates using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
linking, by the certificate issuer node, the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment,); 
Xue and Pala does not explicitly disclose the following limitations that Ansari teaches:
and signing, by the certificate issuer node, the digital certificate to ensure origin and integrity of the asset (Ansari, [0004], Accordingly, organizations and individuals are continually interested in techniques by which the origin and the integrity of data content can be certified or verified, [0021], Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120.) 
receiving, by a certificate issuer node of a blockchain network and from an asset producer node of the blockchain network, a request to execute a certification process to verify an origin of an integrity of an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).)

12. 	Regarding Claim 9, Xue, Pala and Ansari disclose, the method of claim 8, wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).  

13.	Regarding Claim 10, Xue, Pala and Ansari disclose, the method of claim 9, comprising verifying integrity of request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

14. 	Regarding Claim 13, Xue, Pala and Ansari disclose, the method of claim 8, 
Xue does not explicitly disclose the following limitations that Pala teaches: further comprising: recording a signed digital certificate on a ledger of the blockchain (Pala [0023], instructions when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  

15.	Regarding Claim 14, Xue, Pala and Ansari disclose, the method of claim 8, 
Xue does not explicitly disclose the following limitations that Pala teaches: further comprising: providing access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026], The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  

16.	Regarding Claim 15, Xue disclsoes, a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a certificate issuer node in a blockchain network cause the processor to perform (Xue, [0014], The non-transitory computer readable medium may include executable instructions. When the executable instructions are executed by a blockchain network, [0058], processor of the certificate system 100 may execute the set of instructions): 
generating, by the certificate process, a digital certificate linked to the request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificates using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
linking the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment); 
Xue and Pala does not explicitly disclose the following limitations that Ansari teaches:
and signing the digital certificate to ensure origin and integrity of the asset (Ansari, [0004], Accordingly, organizations and individuals are continually interested in techniques by which the origin and the integrity of data content can be certified or verified, [0021], Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120.);
receiving, from an asset producer node of the blockchain network, a request to execute a certification process to verify an origin of an integrity an asset from the asset producer node (Ansari, [0002], The technology herein relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).)

17.	Regarding Claim 16, Xue, Pala and Ansari disclose, the non-transitory computer readable medium of claim 15, 
wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).
  
28.	Regarding Claim 17, Xue, Pala and Ansari disclose, the non-transitory computer readable medium of claim 16, wherein the one or more instructions further cause the processor to perform:   verifying integrity of the asset certification request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

19. 	Regarding Claim 20, Xue, Pala and Ansari disclose, the non-transitory computer readable medium of claim 15, 
Xue does not explicitly disclose the following limitations that Pala teaches: wherein the one or more instructions further cause the processor to perform: recording a signed digital certificate on a ledger of the blockchain (Pala [0023], instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).

20.	Claims 4-5,11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (International Publication Number WO 2019/157970 A1, Pala (US Patent Application No. 2019/0295069 A1) and Anasri (US Patent Publication No. 20190228133 A1) in view of Schmeling (US Patent Application No. 20180096175 A1).

21. 	Regarding Claim 4, Xue, Pala and Ansari disclose, the certificate issuer node of claim 1, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teaches: 
wherein the instructions further cause the processor to determine location data associated with the asset and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the location and identification data from the processor and certificate issuer node to enhance security.

22.	Regarding Claim 5, Xue, Pala, Ansari and disclose, the certificate issuer node of claim 4, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teaches: 
wherein the processor is further configured to: link the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

23.	Regarding Claim 11, Xue, Pala and Ansari disclose, the method of claim 8, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teachers: 
comprising determining location data associated with the asset; and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

24. 	Regarding Claim 12, Xue, Pala, Ansari and Schmeling disclose, the method of claim 11, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teachers:
further comprising: linking the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

25.	Regarding Claim 18, Xue, Pala, Ansari and Schmeling disclose, the non-transitory computer readable medium of claim 15, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teachers:
wherein the one or more instructions further cause the processor to perform: determining location data associated with the asset and determining identification data of the certificate node (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  
 
26.	Regarding Claim 19, Xue, Pala, Ansari and Schmeling disclose, the non-transitory computer readable medium of claim 18, 
Xue, Pala and Ansari does not explicitly disclose the following limitations that Schmeling teachers: wherein the one or more instructions further cause the processor to perform:
linking the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  





Conclusion
27.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433


                       /William J. Goodchild/                       Primary Examiner, Art Unit 2433